Title: To Alexander Hamilton from Jeremiah Olney, 19 September 1794
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom HouseDistrict of Providence 19th Septr. 1794.
Sir.
I have been Honored with your Letter of the 9th. Instant in reply to mine of the 11th August last on the Subject of Arnold and Dexter’s Suits against me, which were both Tried before the Superiour Court on the 17th Instant when Virdicts by Jury were rendered against me in the Case of Arnold for £13–5 / LM Damages with £8. 8. 6 Cost and in the Case of Dexter for £2–10/ Damages with £7. 12. 8. Cost. Since the Receipt of your Letter I have again Consulted Mr. Barnes Relative to the Future management of those Suits and he is of opinion that the application we Contemplated to be made to the Genl Assembly at their Session in Octr. next, for a re-hearing, will not prove so favourable as we had at first Expected as the Court during the Trial Manifested a disposition not very Friendly, having refused any Evidence to be offered, to the Jury, on my part, to Show that the Transfer from Arnold to Dexter was Collusive and made for the Sole purpose of Evading the Statute, in order therefore to a avoid a nother Trial, (which Seems not very flattering) before the State Court & to Save time. I have Deemed it most adviseable to Carry Said Suits by writ of Error before the Supreme Court of the United States where I doubt not of a Just and favourable Decision.
I have the Honor to be &c.
Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury.
